Judge Roane
pronounced the court’s opinion, that, although the statement made in the bill may possibly be explained so as to shew the transaction not to have been usurious, yet, there being strong reasons from that statement to believe that the matter of the plea in the proceedings mentioned may be true, which defence. Where it is probably correct, ought at all times to be received in a court of equity, (so long as the case is within the power of that court,) without annexing any unreasonable condition thereto, (such as that imposed on the offering the plea in this cause ;) the said decree, as also that of the twentieth day of February 18 ID, are erroneous.
Both decrees reversed, and cause remanded to the Court of Chancery, with directions to that court to set aside the decretal order of the 26th day of May 1801, and to receive the said plea, or such other plea or defence as the party may offer, touching the usury of the transaction in the bill mentioned -but, in making such defence, the appellant is not to use the answer filed to the bill of review in the proceedings mentioned; that bill, and all the proceedings founded thereon, having been dismissed by the decree of this court.